DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered. Claims 1-20 are pending. 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 13 recite the limitations “a connecting stitch extending through the reinforcement element and the at least one braided layer to an outer surface of the braid body” and “wherein the second location is outward of the connecting stitch attaching the reinforcement element to the inner surface of the braid body.” The limitations in combination are indefinite, as it is unclear whether or not the terms “outer” and “outward” refer to the same direction (i.e., opposite to an inner surface that is configured to face the wearer’s foot). The Examiner notes that in Applicant’s Remarks filed on July 12, 2021, Applicant appears to explain that “outward” refers to a location that extends beyond or past the connecting stitch in a lateral or width-wise direction, and not necessarily in an outer direction, i.e., opposite to an inner direction (see pages 9-10 of Applicant’s Remarks filed on July 12, 2021). Furthermore, in Fig. 6, the second location 604 appears to extend inwardly, not outwardly from the connecting stitch 418. As such, it appears that Applicant intends for “outer” and “outward” to designate different directions, which is confusing.
For purposes of examination, the Examiner will interpret the limitations as follows, in accordance with at least Figs. 5-6: “a connecting stitch extending through the reinforcement element and the at least one braided layer to an outer surface of the braid body” and “wherein a width of the zigzag stitch between the first location and the second location is greater than a width of the connecting stitch attaching the reinforcement element to the inner surface of the braid body.”
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-15, and 18-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Doren et al. (herein Van Doren)(US Patent No. 4,783,909) in view of Bruce (US PG Pub 2018/0343961), further in view of Rubinstein (US Patent No. 2,197,134).
Regarding claim 1, Van Doren discloses an article of footwear (10), comprising:
an upper (16) including an upper body (20) and at least one component (22), wherein the upper body comprises at least one upper layer (20);

a reinforcement element (38) attached to an inner surface of the upper body along the connection area adjacent to an inner surface of the component (see Figs. 4-6; column 5, lines 1-9; and column 10, line 62 – column 11, line 3);
a connecting stitch (double rows of straight stitches of reinforcement element 38 as seen in Figs. 4-6 and described in column 11, lines 1-3) extending through the reinforcement element and at the at least one upper layer (20) to an outer surface of the upper body opposite the inner surface to attach the reinforcement element to the inner surface of the upper body (see Figs. 2-6; column 5, lines 1-9; and column 10, line 62 – column 11, line 3); and
wherein the edges of the upper and the component are abutting along the connection area such that the upper body and the component are arranged edge to edge (at juncture 23, see Fig. 6; column 5, lines 6-10; and column 9, lines 51-64).
Van Doren fails to specifically disclose wherein the upper body is a braid body comprising at least one braided layer.
However, Bruce teaches an article of footwear (see Figs. 5-10 and paragraph 0042)
having an upper (104) formed from a braided material so as to form a braid body comprising at least one braided layer (see Fig. 6 and paragraphs 0004, 0038, and 0042-0046), as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper (see paragraphs 0003-0004 and 0029-0031).

Van Doren fails to further disclose a zigzag stitch comprising a thread that passes through the inner surface of the component at a first location and passes through the reinforcement element and the braid body at a second location to attach the component to the braid body at the connection area, wherein the second location is outward of the connecting stitch attaching the reinforcement element to the inner surface of the braid body; wherein the thread of the zigzag stitch extends over at least one loop of the connecting stitch attaching the reinforcement element to the inner surface of the braid body.
However, Rubinstein teaches a reinforced seam for joining two pieces of fabric (2, 4) and a reinforcement element (7) at a connection area (see Figs. 5 and 8), the connection area including a connecting stitch (straight stitch 9) and a zigzag stitch (11) comprising a thread that extends over at least one loop of the connecting stitch (see Figs. 5 and 8 and page 2, column 1, line 8 – column 2, line 5); so as to allow the zigzag stitch to enclose the connecting stitch to reinforce the seam and prevent the edge of the fabric from abrading, wearing, and/or raveling (see page 1, column 1, lines 33-48 and column 2, lines 38-72).
Therefore, based on Rubinstein’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Van Doren’s upper to further include a zigzag stitch comprising a thread that extends over at least one loop of the connecting stitch; as doing so would allow the zigzag stitch to enclose the connecting 
As modified, the thread of the zigzag stitch, which encases and extends over the connecting stitch (double rows of straight stitches attaching the reinforcement element 38 of Van Doren to the braid body 20 and component 22) would pass through the inner surface of the component (22 of Van Doren) at a first location (first extent of zigzag stitches, corresponding with a first row of the connecting stitch, see annotated Fig. 6 of Van Doren below) and would pass through the reinforcement element (38 of Van Doren) and the braid body (20 of Van Doren) at a second location (second extent of zigzag stitches, corresponding with a second row of the connecting stitch, see annotated Fig. 6 of Van Doren below) to attach the component to the braid body at the connection area (see Figs. 4-6 of Van Doren), wherein the second location is outward of the connecting stitch attaching the reinforcement element to the inner surface of the braid body (see annotated Fig. 8 of Rubinstein below and rejection under 35 USC 112 above, the term “outward of” is being interpreted to refer to respective widths of the zigzag stitch and the connecting stitch; Rubinstein clearly shows wherein the zigzag stitch has a greater width between the first and second locations, than a width of the connecting stitch).

    PNG
    media_image1.png
    501
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    740
    media_image2.png
    Greyscale



Regarding claim 3, the modified footwear of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed wherein the connecting stitch (double rows of straight stitches attaching the reinforcement element 38 of Van Doren to the braid body 20 and component 22) comprises two rows of approximately parallel stitches along the connection area (see Figs. 4-6 and column 11, lines 1-3 of Van Doren),

Regarding claim 4, the modified footwear of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed wherein at least one loop of the two rows of approximately parallel stitches (double rows of straight stitches attaching the reinforcement element 38 of Van Doren to the braid body 20 and component 22) is disposed between the thread of the zigzag stitch (11 of Rubinstein, which would cover the double rows of straight stitches of Van Doren, as modified in claim 1 above) and an outer surface of the reinforcement element (outer surface of 38 of Van Doren; see Figs. 2-6 of Van Doren). 

Regarding claim 6, the modified footwear of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed wherein the component (22 of Van Doren) is a lace eyelet element (see Figs. 1-2 of Van Doren, component 22 includes a portion of upper 16 upon which lace eyelets 52 are mounted, and is thus a lace eyelet element inasmuch as claimed), and wherein the connection area (general connection area between upper body 20 and component 22, 

Regarding claim 7, the modified footwear of Van Doren (i.e., Van Doren in view of Bruce and Rubenstein) is further disclosed wherein the component (22 of Van Doren) is a heel cushioning element (see Figs. 1, 2, and 6; column 4, lines 18-36; and column 5, lines 1-9 of Van Doren; component 22 provides a material layer in the heel area of footwear 10 and is therefore capable of functioning as a heel cushioning element inasmuch as claimed, e.g., to cushion the wearer’s foot from abrasive elements); and wherein the connection area (general connection area between upper body 20 and component 22, along heel and throat areas of footwear 10, see Figs. 1, 2, and 6 of Van Doren) includes a heel area of the braid body (20 of Van Doren; see Fig. 6 of Van Doren).

Regarding claim 8, the modified footwear of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed to comprise a seam cover element (36 of Van Doren) disposed over a portion of the braid body (20 of Van Doren) and a portion of the component (22 of Van Doren) along the connection area (general connection area between upper body 20 and component 22, along heel and throat areas of footwear 10, see Figs. 1, 2, and 6 of Van Doren).

Regarding claim 9, Van Doren discloses an article of footwear (10), comprising:
an upper (16 excluding component 22) including a throat area (adjacent lace 54, see Figs. 1-2) and a heel area (rear portion of shoe as seen in Figs. 1, 2, and 6);

a connection area where edges of the upper body and the component are abutting, wherein the connection area includes the throat area and the heel area (general connection area between upper body 20 and component 22, along heel and throat areas of footwear 10, see Figs. 1, 2, and 6; note that edges of upper body 20 and component 22 are abutting along juncture 23, see Fig. 6; column 5, lines 6-10; and column 9, lines 51-64);
a reinforcement element (38) attached to an inner surface of the upper body along the connection area adjacent to an inner surface of the component (see Figs. 4-6; column 5, lines 1-9; and column 10, line 62 – column 11, line 3);
two rows of approximately parallel stitches (double rows of straight stitches of reinforcement element 38 as seen in Figs. 4-6 and described in column 11, lines 1-3) passing through the reinforcement element and the upper to an outer surface of the upper opposite the inner surface to attach the reinforcement element to the inner surface of the upper (see Figs. 2-6; column 5, lines 1-9; and column 10, line 62 – column 11, line 3); and
wherein the edges of the upper and the component are abutting along the connection area such that the upper and the component are arranged edge to edge (at juncture 23, see Fig. 6; column 5, lines 6-10; and column 9, lines 51-64).


However, Bruce teaches an article of footwear (see Figs. 5-10 and paragraph 0042)
having an upper (104) formed from a braided material (see Fig. 6 and paragraphs 0004, 0038, and 0042-0046), as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper (see paragraphs 0003-0004 and 0029-0031).
Therefore, based on Bruce’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Van Doren’s upper to be a braided upper, as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper.
Van Doren fails to further disclose a zigzag stitch comprising a thread that passes through the inner surface of the component at a first location and passes through the reinforcement element and the braided upper at a second location to attach the component to the braided upper at the connection area, wherein the second location is outward of the connecting stitch attaching the reinforcement element to the inner surface of the braided upper; wherein the thread of the zigzag stitch extends over at least one loop of the connecting stitch attaching the reinforcement element to the inner surface of the braided upper.
However, Rubinstein teaches a reinforced seam for joining two pieces of fabric (2, 4) and a reinforcement element (7) at a connection area (see Figs. 5 and 8), the connection area including a connecting stitch (straight stitch 9) and a zigzag stitch (11) comprising a thread that extends over at least one loop of the connecting stitch (see Figs. 5 and 8 and page 2, column 1, line 8 – column 2, line 5); so as to allow the zigzag stitch to enclose the connecting stitch to 
Therefore, based on Rubinstein’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Van Doren’s upper to further include a zigzag stitch comprising a thread that extends over at least one loop of the connecting stitch; as doing so would allow the zigzag stitch to enclose the connecting stitch to reinforce the seam and prevent the edge of the fabric from abrading, wearing, and/or raveling.
As modified, the thread of the zigzag stitch, which encases and extends over the connecting stitch (double rows of straight stitches attaching the reinforcement element 38 of Van Doren to the braided upper 20 and component 22) would pass through the inner surface of the component (22 of Van Doren) at a first location (first extent of zigzag stitches, corresponding with a first row of the connecting stitch, see annotated Fig. 6 of Van Doren) and would pass through the reinforcement element (38 of Van Doren) and the braided upper (20 of Van Doren) at a second location (second extent of zigzag stitches, corresponding with a second row of the connecting stitch, see annotated Fig. 6 of Van Doren) to attach the component to the braided upper at the connection area (see Figs. 4-6 of Van Doren), wherein the second location is outward of the connecting stitch attaching the reinforcement element to the inner surface of the braided upper (see annotated Fig. 8 of Rubinstein and rejection under 35 USC 112 above, the term “outward of” is being interpreted to refer to respective widths of the zigzag stitch and the connecting stitch; Rubinstein clearly shows wherein the zigzag stitch has a greater width between the first and second locations, than a width of the connecting stitch).




Regarding claim 12, the modified footwear of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed to comprise a seam cover element (36 of Van Doren) disposed over a portion of the braided upper (20 of Van Doren) and a portion of the component (22 of Van Doren) along the connection area (general connection area between upper body 20 and component 22, along heel and throat areas of footwear 10, see Figs. 1, 2, and 6 of Van Doren).

Regarding claim 13, Van Doren discloses a method of making an upper (16) for an article of footwear (10; see at least Figs. 1, 2, and 6), the method comprising:
forming an upper body (20; see column 4, line 18 – column 5, line 9) comprising at least one upper layer (20);
forming a component (22) configured to attach to the braid body (along juncture 23; see column 4, line 18 – column 5, line 9 and column 9, line 51 – column 10, line 61), wherein the component and the upper body comprise together form at least a portion of the upper (see Figs .1, 2, and 6 and column 4, lines 18-60);

the connecting stitch extending through the reinforcement element and at the at least one upper layer (20) to an outer surface of the upper body opposite the inner surface to attach the reinforcement element to the inner surface of the upper body (see Figs. 2-6; column 5, lines 1-9; and column 10, line 62 – column 11, line 3); and
wherein edges of the upper body and the component are abutting along the connection area such that the upper body and the component are arranged edge to edge (at juncture 23, see Fig. 6; column 5, lines 6-10; and column 9, lines 51-64).
Van Doren fails to specifically disclose wherein the upper body is a braid body comprising at least one braided layer.
However, Bruce teaches an article of footwear (see Figs. 5-10 and paragraph 0042)
having an upper (104) formed from a braided material so as to form a braid body comprising at least one braided layer (see Fig. 6 and paragraphs 0004, 0038, and 0042-0046), as braided uppers are known in the art and may provide enhanced structural support, strength, thickness, and/or compression to the upper (see paragraphs 0003-0004 and 0029-0031).

Van Doren fails to further disclose stitching the component to the braid body at the connection area using a zigzag stitch comprising a thread that passes through the inner surface of the component at a first location and passes through the reinforcement element and the braid body at a second location to attach the component to the braid body at the connection area, wherein the second location is outward of the connecting stitch attaching the reinforcement element to the inner surface of the braid body; wherein the thread of the zigzag stitch extends over at least one loop of the connecting stitch attaching the reinforcement element to the inner surface of the braid body.
However, Rubinstein teaches a reinforced seam for joining two pieces of fabric (2, 4) and a reinforcement element (7) at a connection area (see Figs. 5 and 8), the connection area including a connecting stitch (straight stitch 9) and a zigzag stitch (11) comprising a thread that extends over at least one loop of the connecting stitch (see Figs. 5 and 8 and page 2, column 1, line 8 – column 2, line 5); so as to allow the zigzag stitch to enclose the connecting stitch to reinforce the seam and prevent the edge of the fabric from abrading, wearing, and/or raveling (see page 1, column 1, lines 33-48 and column 2, lines 38-72).
Therefore, based on Rubinstein’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Van Doren’s upper to further include a zigzag stitch comprising a thread that extends over at least one 
As modified, the thread of the zigzag stitch, which encases and extends over the connecting stitch (double rows of straight stitches attaching the reinforcement element 38 of Van Doren to the braid body 20 and component 22) would pass through the inner surface of the component (22 of Van Doren) at a first location (first extent of zigzag stitches, corresponding with a first row of the connecting stitch, see annotated Fig. 6 of Van Doren) and would pass through the reinforcement element (38 of Van Doren) and the braid body (20 of Van Doren) at a second location (second extent of zigzag stitches, corresponding with a second row of the connecting stitch, see annotated Fig. 6 of Van Doren) to attach the component to the braid body at the connection area (see Figs. 4-6 of Van Doren), wherein the second location is outward of the connecting stitch attaching the reinforcement element to the inner surface of the braid body (see annotated Fig. 8 of Rubinstein and rejection under 35 USC 112 above, the term “outward of” is being interpreted to refer to respective widths of the zigzag stitch and the connecting stitch; Rubinstein clearly shows wherein the zigzag stitch has a greater width between the first and second locations, than a width of the connecting stitch).

Regarding claim 14, the modified method of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed wherein the connecting stitch (double rows of straight stitches attaching the reinforcement element 38 of Van Doren to the braid body 20 and component 22) comprises two rows of approximately parallel stitches along the connection area (see Figs. 4-6 and column 11, lines 1-3 of Van Doren),

Regarding claim 15, the modified method of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed wherein at least one loop of the two rows of approximately parallel stitches (double rows of straight stitches attaching the reinforcement element 38 of Van Doren to the braid body 20 and component 22) is disposed between the thread of the zigzag stitch (11 of Rubinstein, which would cover the double rows of straight stitches of Van Doren, as modified in claim 1 above) and an outer surface of the reinforcement element (outer surface of 38 of Van Doren; see Figs. 2-6 of Van Doren). Regarding claim 18, the modified method of Van Doren (i.e., Van Doren in view of Bruce and McNeil) is further disclosed to comprise attaching the upper (16 of Van Doren) to a sole assembly (12, 14 of Van Doren) to form the article of footwear (see Figs. 1, 2, and 7 and column 4, lines 18-28 of Van Doren).

Regarding claim 18, the modified method of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed to comprise attaching the upper (16 of Van Doren) to a sole assembly (12 of Van Doren) to form the article of footwear (see at least Fig. 1 and column 4, lines 18-43 of Van Doren).

Regarding claim 19, the modified method of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed wherein the component (22 of Van Doren) is a lace eyelet element (see Figs. 1-2 of Van Doren, component 22 includes a portion of upper 16 upon which lace eyelets 52 are mounted, and is thus a lace eyelet element inasmuch as claimed), and wherein the connection area (general connection area between upper body 20 and component 22, 

Regarding claim 20, the modified method of Van Doren (i.e., Van Doren in view of Bruce and Rubinstein) is further disclosed wherein the component (22 of Van Doren) is a heel cushioning element (see Figs. 1, 2, and 6; column 4, lines 18-36; and column 5, lines 1-9 of Van Doren; component 22 provides a material layer in the heel area of footwear 10 and is therefore capable of functioning as a heel cushioning element inasmuch as claimed, e.g., to cushion the wearer’s foot from abrasive elements); and wherein the connection area (general connection area between upper body 20 and component 22, along heel and throat areas of footwear 10, see Figs. 1, 2, and 6 of Van Doren) includes a heel area of the braid body (20 of Van Doren; see Fig. 6 of Van Doren).

Claims 5, 11, and 16, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Doren, Bruce, and Rubinstein, as applied to claims 1, 9, and 13 above, in view of Teehan (US Patent No. 2,244,030).
Regarding claim 5, Van Doren, Bruce, and Rubinstein together teach the limitations of claim 1, as discussed above, but fail to further teach wherein an outer edge of the component abuts the braid body along each of a forward edge, a lateral instep edge, and a medial instep edge in a throat area of the upper. Instead, Van Doren discloses wherein the component (22) and the braid body (20) each include an edge binding (34) along the edges of the throat area of the upper, such that the component and braid body do not directly abut one another in the throat area (see Fig. 1 and column 4, lines 43-60 of Van Doren).


    PNG
    media_image3.png
    794
    695
    media_image3.png
    Greyscale



Regarding claim 11, Van Doren, Bruce, and Rubinstein together teach the limitations of claim 9, as discussed above, but fail to further teach wherein an outer edge of the component abuts the braid body along each of a forward edge, a lateral instep edge, and a medial instep edge in a throat area of the upper. Instead, Van Doren discloses wherein the component (22) and the braid body (20) each include an edge binding (34) along the edges of the throat area of the upper, such that the component and braid body do not directly abut one another in the throat area (see Fig. 1 and column 4, lines 43-60 of Van Doren).
However, Teehan teaches an article of footwear (see Figs. 1-4) having an upper (20, 22, 28) comprising an upper body (20) and a component (22), wherein an outer edge (33) of the component abuts the braid body along each of a forward edge, a lateral instep edge, and a medial instep edge in a throat area of the upper (see annotated Fig. 1 and column 2, lines 21-45). Instead of a binding for the pieces of the upper, Teehan teaches wherein the component and the braid body are each lined with respective linings (24, 26; see Fig. 1 and page 2, column 1, line 21 – column 2, line 60), so as to provide a smooth interior wearing surface for enhanced wearer comfort (see page 2, column 2, lines 24-60).


Regarding claim 16, Van Doren, Bruce, and Rubinstein together teach the limitations of claim 13, as discussed above, but fail to further teach wherein an outer edge of the component abuts the braid body along each of a forward edge, a lateral instep edge, and a medial instep edge in a throat area of the upper. Instead, Van Doren discloses wherein the component (22) and the braid body (20) each include an edge binding (34) along the edges of the throat area of the upper, such that the component and braid body do not directly abut one another in the throat area (see Fig. 1 and column 4, lines 43-60 of Van Doren).
However, Teehan teaches an article of footwear (see Figs. 1-4) having an upper (20, 22, 28) comprising an upper body (20) and a component (22), wherein an outer edge (33) of the component abuts the braid body along each of a forward edge, a lateral instep edge, and a medial instep edge in a throat area of the upper (see annotated Fig. 1 and column 2, lines 21-45). Instead of a binding for the pieces of the upper, Teehan teaches wherein the component and the braid body are each lined with respective linings (24, 26; see Fig. 1 and page 2, column 1, line 21 – column 2, line 60), so as to provide a smooth interior wearing surface for enhanced wearer comfort (see page 2, column 2, lines 24-60).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Van Doren, Bruce, and Rubinstein, as applied to claim 13 above, in view of Bell et al. (herein Bell)(US PG Pub 2011/0107620).
Regarding claim 17, Van Doren, Bruce, and Rubinstein together teach the limitations of claim 13, as discussed above, but fail to explicitly teach wherein the connecting stitch is a lockstitch. Van Doren depicts wherein the connecting stitch (double rows of straight stitches of reinforcement element 38) is a straight stitch (see at least Figs. 4-6) but fails to specify a lockstitch.
However, Bell teaches wherein it is known in the art to use stitches such as lock stitches, running stitches, slip stitches, whip stitches, zigzag stitches, or other types of machine or manual stitches to join together elements of an article of footwear (see Fig. 11 and paragraph 0057). It is noted that the lockstitch is one of the most common stitch types and requires a minimal amount of thread compared to more decorative or complex stitches, and can also be performed on most conventional sewing machines.
Therefore, based on Bell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Van Doren’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732